IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00365-CV

CLYDE F. HILL,
                                                           Appellant
v.

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER
TO CHASE HOME FINANCE, LLC,
                                                           Appellees


                      From the County Court at Law No. 1
                          McLennan County, Texas
                         Trial Court No. 20160637CV1


                  ORDER REQUESTING A RESPONSE


      Appellant has filed a motion for rehearing.

      The Court requests a response from appellee to appellant’s motion for rehearing.

Appellee’s response is due within 14 days from the date of this order.


                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed December 28, 2016




Hill v. JPMorgan Chase Bank                Page 2